Citation Nr: 0829147	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's March 
2006 claim for service connection for bilateral hearing loss, 
and his April 2006 claim for service connection for tinnitus.

In April 2008, the veteran and his spouse presented testimony 
at a hearing on appeal before the undersigned Veterans Law 
Judge at a video conference hearing; a copy of the hearing 
transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); See Duenas v. Principi, 18 Vet. App. 512 
(2004).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  At an 
April 2008 hearing before the Board, the veteran alleged that 
he had acquired hearing loss and tinnitus through his 
exposure to noise from military aircraft.  The veteran stated 
that he served as an aircraft mechanic on the flight line, 
which he describes as having been close to the runway, for 
almost two and a half years.  The veteran further stated that 
he worked on C-130 and other aircraft, and that when testing 
the C-130, the engines would be revved up higher than normal.  
Moreover, the veteran stated that he was given hearing plugs 
that went inside his ear, but was not provided with hearing 
muffs.

The veteran also alleges in his April 2006 claim that he 
worked on the flight line in Taiwan five days a week, for 
between eight and ten hours per day, for over a year.  He 
notes that all planes leaving the base taxied by his 
revetment, including Taiwanese jet fighters and trainers, and 
United States Air Force jets and turbo prop cargo aircraft.  
The veteran states that the runway was right behind him, and 
that the noise was "deafening."  The veteran also describes 
that, several times, a Taiwanese fighter was flown over the 
runway at a low altitude, and broke the sound barrier.  The 
veteran also states that there was an assortment of gas-
powered equipment on site which contributed to the noise.  
The veteran further notes that, in all, he worked on flight 
lines for over three and a half years.

In a March 2007 statement, the veteran notes that, in 
addition to exposure from the noise of the C-130, he was also 
exposed to noise from C-47, KC-135, C-141, C5A, and assorted 
fighters, trainers, helicopters, and the B-52 bomber.  He 
also states that he was exposed to noise from such ground 
equipment as an auxiliary power unit, a gas-engine-powered 
portable air compressor, a gas-engine-powered heater, and, 
while in Taiwan, an AC power generator.

The veteran read from an opinion that he stated was written 
by John R.A. Dickenson, M.D., Audiology, at his April 2008 
hearing before the Board.  Based on the veteran's date of 
birth and his stated age at the time of the opinion, the 
opinion was written between March 2006 and March 2007.  The 
veteran read that the doctor had stated that "I believe that 
the vast majority of his hearing loss is most likely due to 
the time in service."  The veteran was asked to fax said 
medical opinion to the Board, and he confirmed that he would 
do so.  However, to date, this medical opinion has not been 
received by the Board.  The veteran's own reiteration of that 
opinion cannot provide probative evidence of the same.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of 
physician on subject of etiology is necessary instead of 
layperson account in and of itself, as a reliable indicator 
of physician's opinion and underlying medical basis of 
opinion).

Nevertheless, when a veteran reports relevant private medical 
treatment, and the Board does not have records of such 
treatment, a remand for the purpose of obtaining those 
records is appropriate.  See 38 U.S.C.A. § 5103A (b).

In May 2006, the veteran was provided with a VA examination.  
After reviewing the veteran's claim file in June 2006, the VA 
examiner drafted an opinion in which he found that the 
veteran had hearing loss.  However, the VA examiner opined 
that, because the veteran's hearing was within normal limits 
at both enlistment and separation from military service, his 
current hearing loss was not related to service.  The VA 
examiner noted that the veteran's separation examination 
indicated that the veteran had been treated for ear 
infections in service, but that they were NCNS (meaning, "No 
Complications, No Sequelae" and used to show no current 
effects of a previous condition).

With respect to the veteran's tinnitus, the VA examiner 
stated that because there was no complaint of tinnitus in 
service, and no evidence of hearing loss from his time in the 
military, he could not opine as to the etiology of the 
veteran's tinnitus without resorting to speculation.  Where, 
as here, a VA examiner is unable to determine the etiology of 
a veteran's condition, a remand for a VA examination by an 
appropriate specialist-in this instance, an ear, nose and 
throat (ENT) specialist is warranted.  The appropriate 
specialist should also opine as to the etiology of the 
veteran's hearing loss, in light of any additional medical 
records.

Based on the absence of a relevant medical record, and on the 
need for an etiological opinion regarding the veteran's 
bilateral hearing loss and tinnitus, this case is remanded 
for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for bilateral hearing loss 
and tinnitus since March 2006, and attempt 
to obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  Specifically, the 
etiological opinion by Dr. John R.A. 
Dickenson, cited at the veteran's April 
2008 hearing before the Board, should be 
obtained.  If records are unavailable and 
future attempts to retrieve the records 
are futile, notations to that effect 
should be annotated in the claims folder.

2.  After completion of the above, 
schedule the veteran for a VA examination 
by an ENT specialist to determine the 
nature, extent, and etiology of his 
bilateral hearing loss and tinnitus.  The 
claims file should be made available to, 
and be reviewed by the examiner in 
connection with the examination, and the 
report should so indicate.  All pertinent 
testing, including an audiogram, should be 
completed.  The specific results of the 
audiogram should be set forth in the 
examination report.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
associated with his active military duty.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefor.

3.  After completion of the above, 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




